101 F.3d 695
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Stephen TALMAGE, Petitioner-Appellant,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
No. 96-1970.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 17, 1996.Decided Nov. 15, 1996.

Stephen V. Talmage, Appellant Pro Se.  Gilbert Steven Rothenberg, Gary R. Allen, Randolph L. Hutter, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Appellee.
U.S.T.C.
AFFIRMED.
Before MURNAGHAN and WILLIAMS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Stephen V. Talmage appeals from the tax court's orders (1) entered March 11, 1996, granting summary judgment to the Commissioner and imposing a penalty under 26 U.S.C. § 6673(a)(1)(B) (1994) for pursuing a frivolous action in tax court;  and, (2) entered April 17, 1996, denying his motion for reconsideration.  We affirm, based on the reasoning of the tax court.


2
The government has filed a motion seeking sanctions against Talmage for noting a frivolous appeal.  Fed. R.App. P. 38.  We deny the motion without prejudice to file another motion should Talmage file another appeal in this court raising similar claims as those raised in this appeal.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


3
AFFIRMED.